Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Two instances of claim 2 are listed in the claims. One of the instances should be renumbered consecutively beginning with the number next following the highest numbered claims previously presented and the dependency of claims 3 and 4 should also be corrected to establish the . Appropriate correction is required.
Claim 3 and 4 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 3 and 4 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 10 recites “a dryer” it is unclear if this is a second dryer or is referring to the dryer that is previously recited in the preamble of claim 1. For the purposes of examination this limitation will be read as referring to “the dryer”. Claims 2-4 are rejected for their dependency from claim 1.
Regarding claim 3 and 4, each of the claims depends from claim 2, however there are two instances of claim 2 listed in the claims; as such it is unclear what limitations are meant to be incorporated into claims 3 and 4 as they could depend from either instance of claim 2. The claims 3 and 4 are unclear as to which of the two claims are referred to and as such have not been further examined for patentable subject matter. The non-application of prior art against claims 3 and 4 should not be construed as an indication of allowable subject matter, but rather as an indication of the extent of the indefiniteness of these claims, to the extent that a proper prior art rejection cannot be applied without undue speculation as to the intended scope of protection sought by these claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanko et al. (US Patent Application Publication US 2009/0171129 A1) in view of Stewart et al. (US Patent Application Publication US 2008/0213849 A1)
Regarding claim 1, Evanko discloses (figure 1 and 2) a process comprising: providing a source of syrup including concentrated solids ( in fermentation vessel 10 or 5, in figure 1 and 2 respectively which contains alcohol and suspended solids per paragraph 0100); routing the syrup through a syrup line to a recirculation pump (via pump  liquid pumps 13 or 35); recirculating the syrup to a heat exchanger having a source of heat delivered thereto (heat exchanger 20 in figure 1 of heat exchanger 33 in figure 2); heating the syrup to a temperature above a flash point of the syrup ( heat exchangers 20 and 33 provide heat to raise the temperature prior to entry into flash tank 30 or 34 in figure 1 and 2 respectively and as described in paragraphs 0144 and 0115 respectively); providing a flash tank (30 in figure 1 and 34 in figure 2 respectively); flashing off of water vapor in the flash tank and routing the water vapor through a vent and into a dryer ( vapor composition 11 leaves the flash tank 34 and  a portion of the flow proceeds to dryer 27 per paragraph 0115-0119); and routing cooled water that remains in the flash tank through a cooled liquid line to the syrup line to repeat the process ( flash tank 30 or 34 routes a not distilled portion back to the fermentor 10 via line 34 or 9 in figure 1 and 2 respectively); and providing an additional source of energy to the dryer by the water vapor (as the source of energy is not further defined any input could eb a source of energy such as  the product  from flash tank 34 in figure 2 into the dryer 27).
	However Evanko does not explicitly disclose a flash tank operably coupled to the heat exchanger by a back pressure valve; routing the heated syrup through the backpressure valve to cause expansion of the heated syrup in a flash tank as Evanko is silent as to valves in the system.
Stewart discloses (figure 2) a flash tank (the flash tank in figure 2) operably coupled to a heat exchanger ( the jet cooker in figure 2) by a back pressure valve ( the backpressure valve between the flash tank and the jet cooker in figure 2 and described in paragraph 0050); routing the heated syrup through the backpressure valve to cause expansion of the heated syrup in a flash tank ( the backpressure valve maintains a pressure differential,  where the reduction of pressure in the flash tank causes a portion of the feed to vaporize per paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash tank and heat exchanger of Evanko to include a backpressure valve as disclosed by Stewart. Doing so would provide a structure that can maintain a pressure differential  of a heated fluid prior to entering a flash tank and after entering the flash tank  and would prevent phase change prior to entering the flash tank as recognized by Stewart (per paragraph 0050).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanko et al. (US Patent Application Publication US 2009/0171129 A1) in view of Stewart et al. (US Patent Application Publication US 2008/0213849 A1) and Feng et al. (CN 204767504).
Regarding claim 2, Evanko as modified discloses the claim limitations of claim 1 above and Evanko further discloses combining the portion of the heated syrup with the water vapor entering the dryer ( water vapor and a portion of the heated syrup leave the flash tank 30 or 34 at vapor in line 32 or vapor 11 in figured 1 and 2 respectively and per paragraph 0014 and 0015 respectively).
However Evanko does not explicitly disclose providing a control valve through which a portion of the heated syrup is routed into the dryer as Evanko is silent as to specific valves in the system.
Feng teaches a flash tank ( 1) for a syrup processing system where a control valve through which a portion of the heated syrup is routed (through valve V1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of the flash tank of Evanko to include a valve at the vapor outlet. Doing so would provide a control valve which could alter the evaporation amount within the flash tank as recognized by Feng (per the second paragraph of page 4 of the translation provided by the examiner, which discloses “flash steam valve V1 is a control valve and of which opening is controlled by the flash tank temperature controller 1a detects the temperature. When the temperature of the flash tank is high, flash steam valve V1 opening increases to increase the evaporation amount, when the temperature of the flash tank is low, flash and reducing the opening degree of the steam valve V1 to reduce evaporation”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanko et al. (US Patent Application Publication US 2009/0171129 A1) in view of Stewart et al. (US Patent Application Publication US 2008/0213849 A1) and Gairns et al. (US Patent 5,890,531)
	Regarding claim 2, Evanko as modified discloses the claim limitations of claim 1 above However Evanko does not explicitly disclose providing a cleaning solution to clean a system associated with the process in place including stopping the syrup flow into the system; emptying the flash tank and flushing the system with water.
	Gairns discloses (Figure 1-2) a process tubing system with  a flushing fluid as water as part of cleaning process  ( where flushing fluid such as water is used to remove undesirable fluids from the system  and to prevent untreated fluid from mixing with treated process fluid per Col. 9 line 41 through Col 10. Line 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Evanko to be cleaned using a flushing fluid in place of the normal fluid flow as disclosed by Gairns. Doing so would provide a known fluid for cleaning process tubing that would prevent mixing of the unprocessed fluid from mixing with the processed fluid as recognized by Gairns (per Col. 9 line 41 through Col 10. Line 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paquette (US 5,389,209) and Crawford (US 4,340,446) disclose flash tanks in processing applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763